DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that it would be necessary to search the article of claims 9-10 in order to search and examine claims 1-8 and therefore no burden exists to search the inventions together.  This is not found persuasive because the search for the product claims would entail searching different classes than that required for the method. The method and product are classified in different art areas and different technology centers. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In claim 1, the fabric is claimed as being “knitted”, however step B recites “interweaving” which appears to be a step of weaving. It is not clear from the disclosure whether the fabric is knit or is woven. Furthermore, Fig. 2 appears to show a woven structure, and it is unclear how the woven structure depicted in Fig. 2 could be made by a circular knitting machine. Note that a circular knitting machine is recited in claim 6 and disclosed in the specification. Thus, the structure of the fabric and how it is made is not enabled by the application as originally filed.
	Further as to claim 1, the “nano far infrared antibacterial yarns” are not adequately described in the specification. It is not clear in what manner they are “nano”. It is also not clear in what manner they are “far infrared” (e.g. do they absorb far infrared rays, do they reflect far infrared rays, etc.). Thus, it is not clear in what manner the yarns are considered to be “nano” or are considered to be “far infrared” and the specification is not enabling as to this yarn structure.
	Further as to claim 1, the “hollow” yarn structure is not enabled by the specification. It is unclear whether the yarns are hollow, or the fibers constituting the yarns are hollow. The hollow structure is not adequately described in the specification.

	
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “nano far infrared antibacterial yarns” renders the claim indefinite, since it is not clear in what manner they are “nano”. It is also not clear in what manner they are “far infrared” (e.g. do they absorb far infrared rays, do they reflect far infrared rays, etc.). Thus, it is not clear in what manner the yarns are considered to be “nano” or are considered to be “far infrared”, and the specification does not define these terms with a specificity such that the claim scope can be ascertained.
	Claim 1 is indefinite in reciting a “knitted” fabric in line 1, while step B recites “interweaving” which appears to be a step of weaving. Thus, it is not clear whether the fabric is being made by knitting or weaving.  It is not clear how a knit fabric can be made by “interweaving”.
	In claim 1, step C, “making the grey fabric through a scouring process” is confusing because the grey fabric is previously made in step B. It appears that “making” should more clearly set forth that this step is actually a further processing step (for example by reciting “scouring” or by reciting a step of subjecting the grey fabric to 
	In claim 1, step C, “making the scoured fabric through a setting process” is confusing because the fabric is previously “made” in steps B/C. It appears that “making” should more clearly set forth that this step is actually a further processing step (for example by reciting a step of subjecting the scoured fabric to setting). Also, “through” is confusing and should more clearly set forth that the step is performed by setting.
	In claim 2, “wherein an ironing temperature” renders the claim indefinite because it is unclear how the ironing temperature is related to the setting process. The setting process is not recited as comprising ironing. 
	Claim 6 is indefinite in reciting that the yarns are “interwoven” in step B using a circular knitting machine, since “interwoven” and “interweaving” appear to be directed to weaving. It is not clear how weaving is performed in the circular knitting machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 104452046) in view of Chunlin (CN 102011259). 
Zhang (CN 104452046) discloses a method for manufacturing a sterile knitted fabric (the antibacterial knitted fabric of Zhang, see Abstract and para. 0006, is considered to be a “sterile” fabric as claimed)  (see English language translation provided with this Office Action) comprising: 
(A) providing a plurality of nano far infrared antibacterial yarns (the antibacterial composite fibers which include nano silver ions, as described in paragraphs 0008, 0011, 0014-0015, and 0022) and a plurality of bamboo charcoal yarns [0008, 0022]; 
(B) interweaving the nano far infrared antibacterial yarns and the bamboo charcoal yarn to form a grey fabric [0008, 0022];
and performing further steps on the grey fabric including dyeing and finishing [0023].
Zhang does not disclose that the bamboo charcoal yarns are hollow, and does not specifically disclose scouring as in step C or moving the scoured fabric at 25 m/min in a setting process as in step D.
Chunlin discloses a method of making a knitted antibacterial fabric which comprises bamboo charcoal yarns (see English language translation; Abstract and para. 0007). The bamboo charcoal yarn is hollow, which Chunlin teaches provides “natural hollow warming” (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hollow bamboo 
	Chunlin discloses that after knitting the yarns into the grey fabric, the grey fabric is processed in a scouring process to form a scoured fabric, as in claim 1 part C (the “pre-treatment” using a degreaser as described in paras. 0015 and 0037 is a scouring process). Chunlin teaches that this removes oil and impurities from the yarn to ensure quality of dyeing [0037]. Since Zhang specifically discloses dyeing the fabric [0008, 0023], one of skill in the art would be motivated to scour the fabric prior to the dyeing of Zhang to ensure the quality of the dyeing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scour the fabric after knitting in the method of Zhang in order to remove oil and impurities from the yarn to ensure quality of dyeing as taught by Chunlin.
	As to step D, Chunlin discloses that after scouring, the scoured fabric is processed in a setting process [0045]. Chunlin teaches that this sets the shape of the fabric, “to ensure that the fabric surface is flat and the specification is stable” [0045].  Zhang discloses that the fabric is subjected to “finishing” [0023], although this is not specifically disclosed as setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the fabric to setting in the method of Zhang in order to set the shape of the fabric, to ensure a flat surface and stable shape, as taught by Chunlin. 
Chunlin discloses that the scoured fabric is moved at 12m/min for the setting process, rather than 25 m/min as recited in claim 1.  It is within the routine skill in the art, however, to determine the optimal processing speed of the fabric in the setting step In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 2-3, Chunlin discloses that the temperature in the setting step is 145 degrees [0045], rather than 160°-180° as in claim 2, or 170° as in claim 3. This setting temperature of Chunlin is considered to be an ironing temperature as in claims 2-3.  It is within the routine skill in the art, however, to determine the optimal temperature for the setting step depending upon the components of the fabric and their properties, as well as the desired characteristics for the final textile product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the fabric at a temperature of 160°-180° as in claim 2, or 170° as in claim 3, in the method of Zhang modified in view of Chunlin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The setting step is considered to form 
Regarding claim 4, the scouring in the method of Zhang modified in view of Chunlin is a scouring process which is configured to remove impurities of the grey fabric (see Chunlin para. 0037).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 6, Zhang does not disclose use of a circular knitting machine to knit the nano far infrared antibacterial yarns with the bamboo charcoal yarn, however such a knitting machine is conventional. Chunlin discloses the use of a circular knitting machine to form the antibacterial knit fabric, in order to form a double sided twill jacquard structure [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a circular knitting machine to knit the fabric of Zhang in order to form a circularly knit double sided twill jacquard structure as taught by Chunlin.
	


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 104452046) in view of Lin (CN 202849700) and Ogata et al (US 2012/0207955). 

(A) providing a plurality of nano far infrared antibacterial yarns (the antibacterial composite fibers which include nano silver ions, as described in paragraphs 0008, 0011, 0014-0015, and 0022) and a plurality of bamboo charcoal yarns [0008, 0022]; 
(B) interweaving the nano far infrared antibacterial yarns and the bamboo charcoal yarn to form a grey fabric [0008, 0022];
and performing further steps on the grey fabric including dyeing and finishing [0023].
Zhang does not disclose that the bamboo charcoal yarns are hollow, and does not specifically disclose scouring as in step C or moving the scoured fabric at 25 m/min in a setting process as in step D.
Lin (CN 202849700) discloses a method of making a knitted antibacterial fabric which comprises bamboo charcoal yarns (see English language translation; Abstract). The bamboo charcoal yarn is hollow, which Lin teaches provides greater adsorption strength [0011, 0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hollow bamboo charcoal yarn for the bamboo charcoal yarn of Zhang in order to provide increased adsorption strength as taught by Lin.
As to step C, Ogata discloses a knit antibacterial fabric [0001, 0099, 0104, 0106-0107, 0148-0149] which is subjected to a scouring process after knitting, prior to dyeing 
As to step D, Lin discloses a setting step [0030-0031] in which the fabric is moved 22 meters per minute for the setting process [0031]. This sets the shape of the fabric to ensure quality, as is well known in the art. It is noted that Zhang discloses that the fabric is subjected to “finishing” [0023], although this is not specifically disclosed as setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the fabric to setting in the method of Zhang in order to set the shape of the fabric, as taught by Lin. Lin discloses that the fabric is moved at 22m/min for the setting process, rather than 25 m/min as recited in claim 1.  It is within the routine skill in the art, however, to determine the optimal processing speed of the fabric in the setting step depending upon the properties of the fabric, temperature setting, and desired characteristics for the final textile product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Thus, it would have been obvious to heat set the fabric in the method Zhang as taught by Lin, and it would have been obvious to scour the fabric as taught by Ogata, since these are well known fabric processing steps.
Regarding claims 2-3, Lin discloses that the temperature in the setting step is 140 degrees [0031], rather than 160°-180° as in claim 2, or 170° as in claim 3.  This setting temperature of Lin is considered to be an ironing temperature as in claims 2-3. It is within the routine skill in the art, however, to determine the optimal temperature for the setting step depending upon the components of the fabric and their properties, as well as the desired characteristics for the final textile product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the fabric at a temperature of 160°-180° as in claim 2, or 170° as in claim 3, in the method of Zhang modified in view of Lin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, the scouring in the method of Zhang modified in view of Ogata a scouring process which is configured to remove impurities of the grey fabric (see Ogata para. 0150).

Regarding claim 6, Zhang does not disclose use of a circular knitting machine to knit the nano far infrared antibacterial yarns with the bamboo charcoal yarn, however such a knitting machine is conventional. Lin discloses the use of a circular knitting machine to form the antibacterial knit fabric, in order to form a double sided structure [0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a circular knitting machine to knit the fabric of Zhang in order to form a circularly knit double sided structure as taught by Lin.
Regarding claim 7, Ogata discloses an antibacterial agent and a bridging agent are added to the scoured fabric before the setting process (the agents added in paras. 0150-0151 meet the claim limitations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an antibacterial agent and a bridging agent to the scoured fabric before the setting process in the process of Zhang modified in view of Lin and Ogata, since such agents are conventionally added to fabrics prior to setting in order to provide advantageous fabric properties as is well known in the art.
Regarding claim 8, Ogata discloses the fabric is arranged in a checkerboard pattern (see Fig. 1; para. 0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bamboo charcoal yarn in the grey fabric of Zhang in a checkerboard pattern, since such patterns .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO -892, which disclose methods similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY VANATTA/Primary Examiner, Art Unit 3732